IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS
                                      No. 14-525V
                               Filed: February 25, 2015
                                 (Not to be published)

****************************
LOUIS A. CAPUTO,                        *
                                        *
                   Petitioner,          *             Stipulation; Damages; Flu; GBS
v.                                      *
                                        *
SECRETARY OF HEALTH                     *
AND HUMAN SERVICES,                     *
                                        *
                   Respondent.          *
                                        *
****************************
Lawrence Michel, Esq, Kennedy, Berkley, et al., Salina, KS for petitioner.
Heather Pearlman, Esq., U.S. Dep’t. of Justice, Washington, DC, for respondent.

                               DECISION ON JOINT STIPULATION 1

Gowen, Special Master:

       On June 20, 2014, Louis Caputo (“petitioner”) filed a petition pursuant to the
National Vaccine Injury Compensation Program. 2 42 U.S.C. §§ 300aa-1 to -34 (2006).
Petitioner alleged that as a result of receiving an influenza (“flu”) vaccine on October 29,
2012, he suffered from Guillain-Barre syndrome [GBS]. Stipulation ¶ 2, 4, filed Feb. 25,
2015. Further, petitioner alleged that he experienced residual effects of this injury for
more than six months. Id. at ¶ 4.

       On February 25, 2015, the parties filed a stipulation in which they state that a
decision should be entered awarding compensation. Respondent denies that petitioner

1 Because this decision contains a reasoned explanation for the undersigned’s action in this case, the
undersigned intends to post this ruling on the website of the United States Court of Federal Claims, in
accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified
as amended at 44 U.S.C. § 3501 note (2006)). As provided by Vaccine Rule 18(b), each party has 14 days
within which to request redaction “of any information furnished by that party: (1) that is a trade secret or
commercial or financial in substance and is privileged or confidential; or (2) that includes medical files or
similar files, the disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine
Rule 18(b).

2 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine
Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-1 to -34
(2006) (Vaccine Act or the Act). All citations in this decision to individual sections of the Vaccine Act are to
42 U.S.C.A. § 300aa.
suffered GBS or any other injury that was caused-in-fact by his October 29, 2012
influenza vaccination; denies that his current disabilities are sequelae of this injury; and
denies that he experienced residual effects of his injury for more than six months. Id. at
¶ 6. Nevertheless, the parties agree to the joint stipulation, attached hereto. The
undersigned finds the stipulation reasonable and adopts it as the decision of the Court in
awarding damages, on the terms set forth therein.

       The parties stipulate that petitioner shall receive the following compensation:

           (a) A lump sum of $225,000.00 in the form of a check payable to
               petitioner, Louis Caputo. This amount represents compensation for
               all damages that would be available under § 300aa-15(a).

      The undersigned approves the requested amount for petitioner’s compensation.
Accordingly, the clerk of the court SHALL ENTER JUDGMENT in accordance with the
terms of the parties’ stipulation. 3

       IT IS SO ORDERED.

                                               s/ Thomas L. Gowen
                                               Thomas L. Gowen
                                               Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of notice
renouncing the right to seek review.